Exhibit 10.4

 

GREENROSE ACQUISITION CORP.

1000 Woodbury Road

Woodbury, NY 1179&

 

February 11, 2020

 

Gentlemen:

 

Greenrose Acquisition Corp., (“Corporation”), a blank check company formed for
the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”). The Corporation currently anticipates selling units in the
IPO, each comprised of one share of common stock, par value $0.0001 per share,
of the Corporation (“Common Stock”) and one warrant (“Warrant”), each whole
Warrant to purchase one share of Common Stock.

 

The undersigned hereby commits to purchase an aggregate of 200,000 units of the
Corporation (“Initial Units”) at $10.00 per Initial Unit and 1,000,000 warrants
of the Corporation (“Initial Warrants”) at $1.00 per Initial Warrant, for an
aggregate purchase price of $3,000,000 (the “Initial Purchase Price”).
Additionally, if the underwriters in the IPO exercise their over-allotment
option in full or part, the undersigned further commits to purchase up to an
additional 20,000 Units (“Additional Units” and together with the Initial Units,
the “Private Units”) at $10.00 per Additional Unit and an additional 100,000
Warrants (“Additional Warrants” and together with the Initial Warrants, the
“Private Warrants”), for an aggregate purchase price of up to $300,000 (the
“Over-Allotment Purchase Price” and together with the Initial Purchase Price,
the “Purchase Price”). The Private Units and Private Warrants will be identical
to the units and warrants to be sold in the IPO except as to be described in the
Corporation’s registration statement filed in connection with the IPO
(“Registration Statement”). At least 24 hours prior to the effective date
(“Effective Date”) of the Registration Statement, the undersigned will cause the
Purchase Price to be delivered Tarter Krinsky & Drogin LLP, counsel for the
Corporation (“Counsel”), by wire transfer as set forth in the instructions
attached as Exhibit A hereto to hold in a non-interest bearing account until the
Corporation consummates the IPO. The undersigned agrees that if the size of the
IPO is increased or decreased for any reason, the amount of the undersigned’s
investment will be either increased or decreased, as applicable, so that the
undersigned’s percentage of the aggregate investment in Private Units and
Private Warrants (collectively, the “Private Securities”) made by the
undersigned and other investors of the Company remains the same. If the size of
the offering is increased, the undersigned agrees that it will deliver the
purchase price for such additional Private Securities to Counsel as set forth
above or as promptly as is reasonably practicable following the increase if it
is on the Effective Date. If the size of the offering is decreased, the unused
portion of the Purchase Price shall be returned to the undersigned.

 

The consummation of the purchase and issuance of the Initial Units and Initial
Warrants and Additional Units and Additional Warrants (if any) shall occur
simultaneously with the consummation of the IPO and over-allotment option,
respectively. Simultaneously with the consummation of the IPO, Counsel shall
deposit the Initial Purchase Price, without interest or deduction, into the
trust fund (“Trust Fund”) established by the Corporation for the benefit of the
Corporation’s public stockholders as described in the Registration Statement.
Simultaneously with the consummation of all or any part of the over-allotment
option, Counsel shall deposit the pro-rata portion of the Over-Allotment
Purchase Price, based upon the amount of the over-allotment option that has been
exercised, without interest or deduction, into the Trust Fund. Upon expiration
of the over-allotment option, Counsel shall return any unused portion of the
Over-Allotment Purchase Price to the undersigned. If the Corporation does not
complete the IPO within thirty (30) days from the Effective Date, the Purchase
Price (without interest or deduction) will be returned to the undersigned.

 



 

 

 

Each of the Corporation and the undersigned acknowledges and agrees that Counsel
is serving hereunder solely as a convenience to the parties to facilitate the
purchase of the Private Securities and Counsel’s sole obligation under this
letter agreement is to act with respect to holding and disbursing the Purchase
Price for the Private Securities as described above. Counsel shall not be liable
to the Corporation or the undersigned or any other person or entity in respect
of any act or failure to act hereunder or otherwise in connection with
performing its services hereunder unless Counsel has acted in a manner
constituting gross negligence or willful misconduct. The Corporation shall
indemnify Counsel against any claim made against it (including reasonable
attorney’s fees) by reason of it acting or failing to act in connection with
this letter agreement except as a result of its gross negligence or willful
misconduct. Counsel may rely and shall be protected in acting or refraining from
acting upon any written notice, instruction or request furnished to it hereunder
and believed by it to be genuine and to have been signed or presented by the
proper party or parties.

 

The Private Units and Private Warrants will be identical to the units and
warrants to be sold by the Corporation in the IPO, except that:

 

  ● the undersigned agrees to vote the shares of Common Stock included in the
Private Units (“Private Shares”) in favor of any proposed Business Combination;

 

  ● the Private Warrants and the warrants included in the Private Units (i) will
not be redeemable by the Corporation and (ii) may be exercised for cash or on a
cashless basis, as described in the Registration Statement, in each case so long
as they are held by the undersigned or any of its permitted transferees;

 

  ● the undersigned agrees not to seek conversion, or seek to sell such shares
in any tender offer, in connection with any proposed Business Combination with
respect to the Private Shares;

 

  ● the Private Securities and underlying securities will not be transferable by
the undersigned until the consummation of a Business Combination (subject to
certain exceptions as described in the Registration Statement);

 

  ● the Private Securities will be subject to customary registration rights,
pursuant to a registration rights agreement on terms agreed upon by the Company
and the Underwriters to be filed as an exhibit to the Registration Statement;

 



2

 

 

  ● the undersigned will not participate in any liquidation distribution with
respect to the Private Securities or the underlying securities (but will
participate in liquidation distributions with respect to any units or shares of
Common Stock purchased by the undersigned in the IPO or in the open market after
the IPO) if the Corporation fails to consummate a Business Combination; and

 

  ● the Private Securities and the underlying securities will include any
additional terms or restrictions as is customary in other similarly structured
blank check company offerings or as may be reasonably required by the
underwriters in the IPO in order to consummate the IPO, each of which will be
set forth in the Registration Statement.

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to (i)
an insider letter, (ii) an escrow agreement and (iii) a registration rights
agreement.

  

The undersigned hereby represents and warrants that, as applicable:

 

  (a) it has been advised that the Private Securities and the underlying
securities have not been registered under the Securities Act;

 

  (b) it is acquiring the Private Securities and the underlying securities for
its account for investment purposes only;

 

  (c) it has no present intention of selling or otherwise disposing of the
Private Securities or the underlying securities in violation of the securities
laws of the United States;

 

  (d) it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

  (e) it has had both the opportunity to ask questions and receive answers from
the officers and directors of the Corporation and all persons acting on its
behalf concerning the terms and conditions of the offer made hereunder;

 

  (f) it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

  (g) it has full power, authority and legal capacity to execute and deliver
this letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

  (h) this letter constitutes a legal, valid and binding obligation, and is
enforceable against it.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

  Very truly yours,       GREENROSE ASSOCIATES LLC         By: /s/ William F.
Harley III   Name: William F. Harley III   Title: Managing Member

 

ACCEPTED AND AGREED       GREENROSE ACQUISITION CORP.         By: /s/ William F.
Harley III   Name: William F. Harley III   Title: Chief Executive Officer      
  TARTER KRINSKY & DROGIN LLP   (solely with respect to its obligations to  
Hold and disburse monies for the Private   Securities)         By: /s/ Guy N.
Molinari   Name:  Guy N. Molinari   Title: Partner  

 

 

4

 

